 

 

Case 17-10679-LSS. Doc 223 Filed 07/24/19 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF
DELAWARE
DELAWARE DIVISION

ni z ' ae
2019.1UL 23 AM 9: 92

Case number 17-10679-KG

In res MAD CATZ INC

Taxpayer number: X-XX-XXXX365-3
WITHDRAWAL OF

CLAIM # 53
ADMINISTRATIVE EXPENSE CLAIM

Name of Creditor: Texas Comptroller of Public Accounts
on behalf of the State of Texas
and local sales tax jurisdictions.

Send notices to: Office of the Attorney General
Bankruptcy & Collections Division MC-008
P. 0. Box 12548
Austin, TX 78711-2548
Phone: 512-463-2173

1. DATE OF CLAIM AND REQUEST =: 07/01/2019

2. TOTAL AMOUNT OF CLAIM AND REQUEST : $12,828.80
SALES AND USE TAX CH. 151,(321,322,323)

3. DATE DEBT WAS INCURRED: 04/01/2017 to 09/30/2017

4. THE CLAIM AND REQUEST REFERENCED ABOVE IS HEREBY WITHDRAWN

Date: 07/16/2019 |

oshua Mitchell
Accounts Examiner 512-463-4510
Revenue Accounting Division
Texas Comptroller of Public Accounts

Penalty for presenting fraudulent claim: fine of up to $500,000 or imprisonment for up to 5 years,
or both. 18 U.S.C. secs. 152 and 3571.

Form 00-359 (Rev.9-15/6)

 

 
 

 

Case 17-10679-LSS Doc 223 Filed 07/24/19 Page 2 of 2

 

TEXAS COMPTROLLER OF PUBLIC ACCOUNTS

 

TH.
ay et FP tr
“UG an on

P.O.Box 13528 + Austin, TX 78711-3528 -69 AM 9: 92

July 16, 2019

Clerk

U.S. Bankruptcy Court

824 MARKET STREET, 3RD FL.
WILMINGTON, DE 19801-3024

Re: Taxpayer #X-XX-XXXX365-3
Bankruptcy Case # 17-10679-KG
MAD CATZ INC

Enclosed is the state's notice of withdrawal in the above-
captioned proceeding for a Post-petition Tax Claim.

Attached is an extra copy of the withdrawal. Please stamp this
copy with the date filed and return in the enclosed self-
addressed envelope. The Comptroller of Public Accounts is being
represented in this proceeding by the Office of the Attorney
General. Please direct all notices and correspondence to:

Office of the Attorney General
Bankruptcy-Collections Division MC-008
P.O. Box 12548, Capitol Station
Austin, TX 78711-2548

Phone: 512-463-2173

Thank you for your cooperation in this matter.

Respectfully yours,

en Miele

Accounts Examiner

Revenue Accounting Division
P.O. Box 13528

Austin, TX 78711-3528

Enclosure

Form 00-360 (Rev.9-15/6)
